Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This Final office action is a response is a response to the reply filed on 1/26/2022.
	Claims 15 and 34-52 are pending.

				Claim Objections
	All square double brackets in claim 15 are improper insertions. All square double brackets in claim 15 should be deleted because there are no text/contents inside the square double brackets.

				Specification Objection
	The specification is objected to because Brief description of the drawing listed 5 figures but the detailed description only describe figure 2, missing figures 1 and 3-5.

				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claim 15 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claim 15 of copending Application No. 16/757,749.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim subject matter in instant Application are similar to the claim subject matter in copending Application and substantially read on the claims in the copending Application and vice versa, the claims in the copending Application is similar to and read on the claims in the instant Application.
The followings limitations are the similarity subject matter in the conflicting claims:
A system for contactlessly transmitting electrical energy to a mobile part that is movable on a floor, 
A frame part adapted to ..; 
A charge unit accommodated by …; 
A primary winding provided on ..; and 
A cable-routing part adapted to …; 
Wherein…above the step.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	Dependencies of claim 15 in the instant application is rejected because they depend from based claim 15 and/or they contain similar subject matter as dependent claims in the copending application.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 and similarly recited claim 49 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Krammer (US 2016/0236577) who discloses:
A system for contactlessly transmitting electrical energy to a mobile part (inductive charging of a vehicle (par 2-3)), comprising:
(a) A frame part …; 
A charge unit;
A primary winding …; and 
A cable-routing …; 
Wherein ..; and/or
(b) A double floor; and a primary part arranged in the double floor (fig, 2C show a double floor and a primary part (213) arranged in the double floor)

Claim 15 and similarly recited claim 49 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Niizuma (US 2015/0167340) who discloses:
A system for contactlessly transmitting electrical energy to a mobile part ((abstract) wireless power transmission to a vehicle), comprising:
(a) A frame part …; 

A primary winding …; and 
A cable-routing …; 
Wherein ..; and/or
(b) A double floor; and a primary part arranged in the double floor (fig. 2-5).

Allowable Subject Matter
Claims 34-48 and 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if:
a.	 The Objections set forth in this office action are overcome
b.	The double patenting set forth in this office action is overcome, i.e., by a terminal disclaimer; and
 c.	Rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34-48 and 50-52 would be allowable because the prior art do not teach or suggest the limitations in claims 34, 37, 43 and 50-52.

			Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851